Citation Nr: 1448764	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to November 1977.

This case comes before the Board of Veteran's Appeals (Board) from January 2010 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The January 2010 rating decision granted service connection for major depressive disorder and assigned a 30 percent rating, effective October 2009.  Following a notice of disagreement, the RO increased the disability rating to 50 percent in a February 2011 rating decision, effective October 2009.  The Veteran has expressed continued disagreement with the rating assigned.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from February 2008 to July 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's initial increased rating claim for major depressive disorder and his TDIU claim.

In a submission dated in September 2014, the Veteran indicated that he has been receiving treatment for his depression from the Durham VA Medical Center (VAMC), Greenville HHC, from June 2014 to the present.  He requested that the RO obtain these outstanding records.  However, these VA treatment records have not been associated with the claims file.  Accordingly, the RO should obtain any outstanding VA treatment records from the Durham VAMC pertaining to the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records relating 
	to the Veteran's claim, to specifically include the 
	treatment records from the Durham VAMC from June 
	2014 to the present, and associate them with the 
	claims file.  If those records are not available, a 
	negative reply must be provided.

2.   After the development has been completed, adjudicate 
	the claims, with consideration of any additional 
	evidence received since the last SSOC.  If any benefit 
	sought remains denied, furnish the Veteran and his 
	representative a supplemental statement of the case 
	and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



